Citation Nr: 1410294	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  07-33 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to an initial compensable rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that in relevant part, denied the above claims.  

By way of background, the Veteran first filed his claims for service connection in January 2006.  In a June 2006 rating decision, the RO granted service connection and assigned a 10 percent rating for both the back and knee disabilities, and assigned a noncompensable rating for the bilateral pes planus.  The Veteran appealed this decision.  In May 2011, the Board issued a remand and the Veteran's claims were returned to the RO for further development.  Following an August 2012 SSOC issued by the RO, which continued the previous denial of the Veteran's claims, the case was returned to the Board.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Prior to May 30, 2011, the Veteran's lumbar spine disability results in (at worst) 90 degrees of forward flexion, even when considering functional impairment due to pain on repetitive testing.

2.  Since May 30, 2011, the record evidence is in relative equipoise as to whether the Veteran's lumbar spine disability more nearly approximates forward flexion greater than 30 degrees but not greater than 60 degrees on account of functional impairment due to pain.

3.  Throughout the pendency of this claim, the Veteran's lumbar spine disability results in neurological impairment of the right lower extremity that is no more than mild in severity.

4.  Throughout the pendency of this claim, the Veteran's lumbar spine disability results in neurological impairment of the left lower extremity that is no more than mild in severity.

5.  Throughout the pendency of this claim, the Veteran's right knee disability results in zero degree extension and flexion limited, at worst, to 115 degrees, which is objectively confirmed by findings such as pain and crepitus.

6.  Throughout the pendency of this claim, the Veteran's bilateral pes planus is characterized by subjective complaints of pain, with flare-ups of increased pain and swelling after prolonged standing or walking. The objective evidence shows that the Veteran has bilateral pes planus, without calluses, tenderness or pain on manipulation.  The Veteran treats his bilateral pes planus with orthotics, which provide relief.


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, prior to May 30, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 5261 (2013).

2.  The criteria for a 20 percent evaluation, but not higher, for degenerative disc disease of the lumbar spine, since May 30, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 5261 (2013).

3.  The criteria for a 10 percent, but not higher, for neurological impairment of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2013).

4.  The criteria for a rating of 10 percent, but not higher, for neurological impairment of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2013).

5.  The criteria for to a disability evaluation in excess of 10 percent for a right knee disability have not been met. 38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).

5.  The criteria for a compensable disability rating for bilateral pes planus have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine and degenerative joint disease of the right knee, and an initial compensable rating for bilateral pes planus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

The initial rating appeals arise from granted claims of service connection.  Compliance with the first notice element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

In this case, in a March 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence 
will be obtained by VA.  Another March 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in August 2012.

However, the appeal arises from the initial awards of service connection. In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 38 C.F.R. § 3.159(b)(3)(i) (2013). Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination in May 2011, and earlier in June 2007 and April 2006.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The May 2011 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Increased Rating

The Veteran contends he is entitled to an increased rating for degenerative disc disease of the lumbar spine and degenerative joint disease of the right knee, and a compensable rating for bilateral pes planus.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Background

The Veteran's service treatment records (STR) dated October 2004 show he was diagnosed with mild patellofemoral joint degenerative joint disease, based on x-ray findings.  Later in February 2005, the Veteran received a MRI, which showed moderate arthritis of the patellofemoral compartment.

In April 2006, the Veteran underwent a VA examination.  The Veteran claimed his low back pain began about ten years ago, and had a gradual onset. He reported he was seen by a physical therapist, as well as a chiropractor, though he never underwent surgery.  The Veteran stated he has pain all day, every day, along with occasional toe numbness but no bladder or bowel incontinence.  The Veteran denied use of a brace, cane or crutch.  He stated he takes over the counter, non-steroidal anti-inflammatory drugs as needed without significant relief.  He denied physician-directed bed rest.  The Veteran noted he was unable to stand for more than 15 minutes, run, do yard work, or bench press more than 200 pounds.  He reported difficult sitting down onto and arising from a normal height commode.  He stated he performed clerical work with no job restriction.  The examiner noted the Veteran flares on waking, but with no additional activity restriction.

Regarding the right knee, the Veteran stated he suffered an injury two years prior.  He reported undergoing arthroscopy in August 2005 for debridement of what the examiner felt was likely chondromalacia and also a meniscal tear.  The Veteran reported pain, all day, every day.  The Veteran noted his knee swelled, but did not lock.  The Veteran's right knee, he stated, did buckle, pop and grind, however the Veteran did not use a brace, cane or crutch.  The Veteran stated he was unable to participate in sports, drive with his knee in the same position for more than 20 minutes, run, walk more than 20 minutes, or stand more than 15 minutes.

Concerning the bilateral pes planus, the Veteran noted the condition had existed for about 8 years.  He stated he had custom orthotics that he used for relief, but no medication.  He again noted his inability to stand for more than 15 minutes, run, or jump.

On examination, the Veteran walked with a slight limp using no assistive device, but with orthotics in his shoes.  The examiner noted normal curvature of the spine, with no tenderness or spasm.  The examiner found right lateral bending from 0 to 25 degrees, and left lateral bending from 0 to 20 degrees, with pain.  The Veteran's extension was recorded as 0 to 20 degrees and flexion from 0 to 95 degrees.  Right rotation was noted as 0 to 60 degrees with pain, and left rotation was 0 to 80 degrees.  There was no diminution of any of these with repetitive testing.

The Veteran was noted as having significant crepitus of the right knee.  He had extension to 0 degrees with pain, and flexion to 130 degrees with no pain.  The examination report was negative for instability, tenderness or warmth.  The Veteran had no diminution with repetitive testing.  He, furthermore, had full motor strength.

The examiner diagnosed the Veteran with lumbar spondylosis, right knee chondromalacia patellar with meniscal tear, status post arthroscopy repair, and bilateral pes planus.

April 2006 VA treatment records reflect the Veteran underwent radiological imaging. On review by the staff radiologist, the imaging of the spine showed spondylosis at L4 and L5, and possible distal lumbar osseous canal stenosis.  Imaging of the right knee showed mild arthropathy of the right patellofemoral compartment, with very mild signs of spur formation of the right knee affecting the medial and lateral compartments.  The knee joint space, the radiologist reported, has otherwise well preserved, with some minor signs of possible prior peri-patellar trauma noted in the form of small ossifications.  Last, regarding the feet, there was no finding of pes planus on non-weight bearing feet.

In June 2007, the Veteran underwent another VA examination in which he reported that his feet had been flat most of his life, with the onset of pain 5 to 6 years ago.  He stated the use of orthotics helped significantly, though he still had pain with prolonged standing.  The Veteran noted the pes planus did not limit his walking, though he had pain after 10 to 15 minutes of walking.  He noted the symptoms did not interfere with his activities of daily living or occupation.  On examination, the examiner found both feet were flat.  The examiner noted the Achilles tendon alignment was normal, and there was no tenderness on palpation of the bottoms of the feet.  Additionally there were not calluses found and no abnormality of wear pattern on the bottoms of the Veteran's shoes.

Additionally, during the examination the Veteran reported he had pain in his back most mornings, which improved with use.  He stated he can walk without limits, and did not take medication for his pain.  On examination, the Veteran demonstrated 90 degrees of flexion, 30 degrees of extension, 30 of lateral bending in each direction, and 34 degrees of rotation in each direction, without apparent pain.

The examiner noted the Veteran had right knee arthroscopy 4 years ago for a meniscal tear, but still experienced frequent mild medial aspect joint pain, especially when climbing stairs.  The Veteran reported he was able to walk without limits, though he does use a soft brace for lengthy walking, which helps to minimize his symptoms.  The knee joint, on examination, appeared normal without redness, swelling or deformity.  Further the examiner noted the joint was stable and demonstrates mobility from 0 to 135 degrees of flexion with pain expressed only at the extreme of flexion.  The Veteran noted his daily life and occupation was not impaired by his knee issues; the Veteran noted he worked an administrative job, which allowed him to sit, stand and walk intermittently throughout the day.

In his May 2011 VA examination, the Veteran again stated that he had back pain all day, every day.  He reported numbness in the bilateral toes and now also in the plantar surface of the left forefoot.  He wore a brace, but used no assistive device when walking.  He stated he was unable to walk or stand more than 20 minutes, turn quickly, bend at work, and lift more than 20 pounds.  He noted his back often flared for 5 minutes in the morning, and he would sit on the edge of the bed and gently stretch out his back.  On examination, there was normal curvature of the spine.  There was no spasm.  The Veteran demonstrated right and left lateral bending and extension of 0 to 20, all with pain, and flexion of 0 to 65 with pain.  The Veteran demonstrated left rotation of 0 to 45 degrees, with no diminution in any of these with repetitive testing.  The examiner diagnosed lumbar spondylosis.

The Veteran reported his knee was painful every day, but not all day.  He endorsed swelling, popping and grinding, but denied locking or buckling.  He stated he used a knee brace, which did not provide relief, and that he did not use a cane or crutch.  He again noted difficulty with stairs, and an inability to walk or stand for more than 20 minutes.  He further reported he was unable to bend or kneel.  He endorsed a sharp pain when he climbs stairs, at which point he has to avoid putting his whole weight on the right knee.  On examination, the Veteran had full motor strength, and no instability, tenderness or warmth.  There was mild crepitus.  The Veteran had extension of 0 degrees and flexion to 115 degrees without pain, and no diminution with repetitive testing.  The examiner diagnosed degenerative joint disease.

The Veteran also endorsed pain in the arches and the balls of his feet, with calluses.  He denied swelling, but stated he had numbness in the toes and also numbness in the left ball of the foot distally.  The examiner noted bilateral pes planus, without calluses, edema, or pain on manipulation.  The examiner noted the Achilles tendon is slightly laterally deviated, with decreased sensation in the toes and the left plantar forefoot.

In his April 2007 notice of disagreement, the Veteran stated that his daily pain was becoming more intense, and back spasms were becoming more frequent.  He noted that stiffness in his lower back was always present.  He stated that he was unable to apply for police or security related jobs due to the physical requirements.  Regarding his right knee, the Veteran stated that he frequently experienced a sharp pain in his knee when walking, which was not previously present, in addition to the already present buckling of the knee.  He stated the pain was almost always present, regardless of whether he was sitting or standing. He further noted that the grinding and popping of the knee had become more intense and frequent.  Last, in relation to his claim for pes planus, the Veteran reported that his condition was becoming worse, despite the use of orthotic inserts, and that he was unable to stand or walk for prolonged periods without experiencing pain in his arches or the balls of his feet.  He reported that his treating physician advised him not to go barefoot at any time and to always wear the orthotics.  He noted this had greatly impaired his ability to seek employment as a police officer.

In his October 2007 VA Form 9, the Veteran asserted that his knee popped frequently, grinds constantly and felt like it was going to lock, though it never actually had locked.  He stated he experienced pain when stepping up, as in with stairs or curbs, and when he left his knee in the same position for an extended period of time.  He further reported his back pain had worsened and affected his ability to accomplish certain tasks.  He noted the pain was worse during the day and decreases as the day progressed.  He stated he experienced toe numbness almost all of the time.  Regarding his feet, the Veteran reported he experienced foot pain almost always when standing, with a constant pain in the arches and balls of his feet.  He stated the orthotics provided limited relief. 

In October 2012, the Veteran submitted a statement in which he stated that his spine disability caused him lower back stiffness and pain, almost daily, especially during early hours of the day.  He stated a doctor told him he had a slight case of scoliosis.  He further stated that his has constant weakness, instability, and sometimes swelling and fluid in his right knee that limited his range of motion.  Last, he stated that he has pain in both feet during sessions of prolonged standing or walking, and that he had received recent treatment for foot pain and calluses.

B.  Lumbar Spine Disability

The Veteran's lumbar spine disability is rated at 10 percent under Diagnostic Code 5242.  This code is rated under the General Rating Formula for Diseases and Injuries of the Spine. Under this formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. 4.71a.

The record reflects that upon examination in May 2011, the Veteran was capable of forward flexion of 65 degrees with pain, but with no diminution in any of these with repetitive testing.  In June 2007, the Veteran was capable of forward flexion to 90 degrees, without apparent pain.  In April 2006, the Veteran was capable of forward flexion to 95 degrees.  As such, the evidence of record demonstrates that the Veteran has been capable of forward flexion of the thoracolumbar spine in excess of 60 degrees throughout the pendency of this claim.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40  and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

According to the May 2011 VA examination, the Veteran was capable of flexion to 65 degree with pain, but without additional loss of range of motion on repetitive testing.  In June 2007 the Veteran did not experience any apparent pain on motion, and in April 2006, the Veteran was able to achieve forward flexion without diminution on repetitive testing.

Considering the above evidence, the Board finds that a higher rating is warranted based on functional loss.  The Veteran experiences pain upon forward flexion, and is capable of flexion barely beyond 60 degrees - the degree of limitation required for a higher disability evaluation - as of the May 2011 examination.  This flexion is accompanied by pain on motion.  Resolving all doubt in favor of the Veteran, the painful motion and forward flexion within 5 degrees of the 20 percent rating criteria, the Board finds that the Veteran has demonstrated functional loss of such severity to suggest that a rating of 20 percent is warranted, as of the May 31, 2011, VA examination.  

However, a higher rating is not warranted based on functional loss prior to the May 2011 VA examination.  The Veteran did not complain of pain upon forward flexion, and he was still capable of flexing well beyond 60 degrees - the degree of limitation required for a higher disability evaluation.  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is in fact impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999);  Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592  . In the present case, despite his pain, the Veteran has not demonstrated functional loss of such severity to suggest that a rating in excess of 10 percent prior to May 31, 2011, is warranted.  There is no additional evidence of loss of range of motion beyond the 90 percent forward flexion, even on repetitive testing, due to pain.

In addition, the fact that the Veteran has maintained motion in the spine reflects that he has not suffered from ankylosis during the pendency of this claim.  A higher rating is available when there is evidence of favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a.  For VA compensation purposes, favorable ankylosis is a condition in which a spinal segment is fixated in the neutral position (0 degrees).  See id at Note (5).  The evidence reflects that the Veteran's disability is not so severe as to have resulted in fixation of an entire spinal segment at 0 degrees.  As such, a higher evaluation is not warranted for ankylosis of the spine.

Note (1) to 38 C.F.R. § 4.71a instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  The Veteran consistently reported symptoms of numbness in his feet, but has never experienced bladder or bowel incontinence.  On examination in May 2011, the examiner found decreased sensation in the toes and in the left plantar forefoot.

Given the objective medical evidence of record, the Board resolves all doubt in favor of the Veteran and finds that his lumbar spine disability was productive of objective neurological manifestations in the bilateral lower extremities as of March 1, 2006, the day following the Veteran's discharge from active duty.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Because the Veteran's neurological manifestations are otherwise wholly sensory in nature, the Board finds that the Veteran's neurological dysfunction is no more than mild in nature.  Therefore, a 10 percent rating, but no higher, for neurological manifestations of the right lower extremity is granted, effective 
March 1, 2006, and a 10 percent rating, but no higher, neurological manifestations of the left lower extremity is granted, effective March 1, 2006.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In October 2009 and October 2012, the Veteran submitted statements asserting he had considerable back pain, particularly in the morning.  While the Board is very sympathetic to the Veteran's situation, his statements fail to reflect that he meets the schedular criteria for a higher rating than of that determined above.  Testing has consistently revealed a degree of motion in excess of that required for higher ratings.  As such, the Veteran's statements and testimony fail to demonstrate that he is entitled to a disability evaluation in excess of 10 percent prior to May 30, 2011, and in excess of 20 percent since May 30, 2011, at any time during the pendency of this claim. 

C.  Degenerative Joint Disease of the Right Knee

The Veteran contends that he is entitled to a rating in excess of 10 percent for his right knee degenerative joint disease.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disabilities of the knee are rated under 38 C.F.R. § 4.71a.  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum). 

The Veteran's right knee disability is rated under Diagnostic Code 5010-5260. Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27 (2013).  The first four digits, 5010 in this case, represent the diagnostic code for rating traumatic arthritis.  The second four digits after the hyphen, 5260 in this case, represent the diagnostic code used to rate limitation of motion of the knee, or more specifically to rate flexion of the leg.

Under Diagnostic Code 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated under Diagnostic Code 5003, which is rated based on the limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable (zero percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  The knee is considered a major joint.  38 C.F.R. § 4.45 (2013).

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

According to the May 2011 VA examination, the Veteran had flexion to 115 degrees.  Similarly, in June 2007, the Veteran had flexion to 135 degrees, with pain only expressed at the extreme of flexion.  In April 2006, the Veteran had flexion to 130 degrees with no pain.  As such, the Veteran is not entitled to a compensable rating under Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

On examination in May 2011, June 2007 and April 2006, the Veteran had extension of 0 degrees with pain at the extreme of flexion.  Because there is no impairment of extension, the Veteran is not entitled to a compensable rating under Diagnostic Code 5261.

In this case, the record evidence reveals that the Veteran does have degenerative joint disease of the right knee, as shown by the October 2005 and February 2006 STRs, which has been associated with the in-service right knee chondromalacia patellar with meniscal tear, status post arthroscopy repair.  Based on the record evidence, it is apparent that the Veteran is not entitled to a compensable rating based on the degree of limitation of motion of the right knee.  The Veteran's ranges of motion have been, at worst, zero degree extension to 115 degrees flexion throughout his appeal.  All of the VA examiners considered the Veteran's pain in determining the Veteran's ranges of right knee motion, and found that his ranges of motion remained the same following repetitive testing.  Nevertheless, the VA examinations in April 2006 and June 2007 indicated that there was a portion of the right knee motion which was painful, and the VA examinations in 2006, 2007 and 2011 collectively indicated the presence of pain, stiffness, swelling, and crepitus in the right knee.

In considering the objectively confirmed findings of pain, stiffness, swelling and crepitus, as well as the Veteran's complaints of these same symptoms, the Board determines that the Veteran's right knee disability warrants a 10 percent rating, which is the minimum compensable rating under DC 5003.  See generally DeLuca v. Brown, 8 Vet. App. 202 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, in the absence of objective evidence of limitation of motion indicated in DCs 5260 and 5261, the Board further determines that a disability rating in excess of 10 percent, for the right knee, is not shown to be warranted.

Moreover, it is well to observe that because the list of findings, which may be used to objectively confirm limitation of motion at the 10 percent level under DC 5003, is preceded by the term "such as," it is therefore "non-exhaustive" and would permit consideration of other symptoms particular the Veteran's right knee disability.  See, e.g.,Vasquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013) (Use of the term "such as" indicates that the list of symptoms that follows is "non-exhaustive"); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (Use of the term "'such symptoms as,' followed by a list of examples, provides guidance as to the . . . symptoms contemplated for [the] rating, in addition to permitting consideration of other symptoms . . . ").  Hence, given that the Veteran's right knee symptoms of pain, swelling, stiffness and crepitus would be contemplated by the criteria for a 10 percent under DC 5003, a rating under DC 5259 is not for application in this case.  38 C.F.R. § 4.14 (2013).

According to Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent disability evaluation is warranted when there is evidence of slight recurrent subluxation or lateral instability of the knee; a 20 percent evaluation is warranted when there is evidence of moderate recurrent subluxation or lateral instability; and a 30 percent evaluation is warranted when there is evidence of severe recurrent subluxation or lateral instability. See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6 (2013). 

In his April 2006 examination, the Veteran noted that he knee did not lock, though he did state that it buckled.  However, the examiner concluded there was no instability, tenderness or warmth.  In fact, the Veteran had full motor strength in his right knee.  The June 2007 examiner, too, found the right knee was stable.  Though in his April 2007 notice of disagreement, the Veteran stated his knee buckled, in his May 2011 VA examination, the Veteran denied any locking or buckling.  As such, a separate disability rating under Diagnostic Code 5257 is not warranted.

Finally, the evidence is not indicative of impairment of the tibia and fibula, genu recurvatum, dislocation or ankylosis of the right knee.  As such, the remaining diagnostic codes pertaining to the knee do not apply to the Veteran's claim. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262, 5263.

The Board recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 10 percent for his service-connected right knee disability. However, he has not provided VA with any evidence, lay or otherwise, demonstrating that he in fact meets the criteria for a disability evaluation in excess of 10 percent for his right knee disability. As such, his assertions fail to demonstrate that a higher disability evaluation is warranted.

D.  Bilateral Pes Planus

The Veteran is currently rated as noncompensable under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276, which provides a noncompensable rating for a mild disability, with symptoms relieved by built-up show arch support.  A 10 percent rating is assigned for a moderate disability; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent rating is warranted for a severe bilateral disability manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities. The maximum 50 percent evaluation is warranted where a pronounced bilateral disability is manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

In evaluating this claim, the Board finds that the most competent, credible, and probative evidence of record preponderates against a finding that a compensable disability rating is warranted for service-connected bilateral pes planus.  While the evidence shows that the Veteran has subjective complaints of pain in his feet, and that his orthotics only provide minimal relief, the Board finds that the Veteran's symptoms more nearly approximate the level of disability contemplated by the 0 percent rating currently assigned.

In making this determination, the Board notes the evidence shows the Veteran reported pain in his feet in his April 2006 VA examination, but reported relief from using orthotics.  In his June 2007 examination, the Veteran's Achilles tendon alignment was normal, and there was no tenderness of the feet.  Further, there were no calluses or abnormality of wear pattern on the bottoms of the Veteran's shoes.  The May 2011 VA examination indicates, again, there are no calluses on the Veteran's feet and he did not experience any pain on manipulation.  The examiner did note the Achilles tendon was slightly deviated.

On balance, the Board finds the evidence more closely approximates the noncompensable rating.  Though there was mention of slight deviation of the Achilles tendon, the Veteran's shoes did not show uneven wear, and further there was no pain on manipulation of the feet.

The Board has considered the Veteran's bilateral pes planus under all other potentially appropriate diagnostic codes.  However, the Veteran's bilateral pes planus is not manifested by malunion or nonunion of the tarsal or metatarsal bones.  Therefore, 38 C.F.R. § 4.71a, Diagnostic Code 5283 is not for application.  The Board has also considered the Veteran's disability under Diagnostic Codes 5277 and 5279 to 5282 for bilateral weak foot, anterior metatarsalgia, unilateral hallux valgus or rigidus, and hammer toes.  However, there is no evidence of those disabilities.  Thus, Diagnostic Codes 5277 and 5279 to 5282 are not for application.

E.  Additional Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's degenerative disc disease of the lumbar spine, right knee degenerative disc disease and bilateral pes planus, are not inadequate.  The Veteran states he experiences pain in his back, knees and feet, as well as some numbness in his feet.  The Veteran also reported subjective complaints of swelling and instability of his knee, and stiffness in his lower back.  These complaints are all fully contemplated by the rating criteria.  The Veteran merely disagrees with the assigned evaluations for his levels of impairment.  In other words, he does not have any symptoms from his service-connected disorders that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disabilities; thus, the schedular evaluations are adequate to rate the Veteran's disabilities.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran does not contend that he is unemployable, but rather, that he is unable to obtain employment in his desired position.  The record reflects the Veteran remains employed in a clerical position.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.


ORDER

An initial disability evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine prior to May 30, 2011, is denied.

An initial disability evaluation of 20 percent for degenerative disc disease of the lumbar spine as of May 30, 2011, is granted, subject to the laws and regulations governing monetary awards.

A separate 10 percent rating, but no higher, for neurological impairment of the right lower extremity is granted, effective May 30, 2011, subject to the laws and regulations governing monetary awards.  

A separate 10 percent rating, but no higher, for neurological impairment of the left lower extremity is granted, effective May 30, 2011, subject to the laws and regulations governing monetary awards.  

An initial compensable disability evaluation for bilateral pes planus is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


